                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE MIDDLE DISTRICT OF TENNESSEE
                               NASHVILLE DIVISION

W. DENNIS LORD,                                  )
                                                 )
                      Plaintiff,                 )   Case No. 3:18-cv-00729
                                                 )
vs.                                              )   Chief Judge Crenshaw
                                                 )   Magistrate Judge Frensley
SESAC, INC.,                                     )
                                                 )   Jury Demand
                      Defendant.                 )

                             AGREED ORDER OF DISMISSAL

       It appears to the Court, as evidenced by the signatures of counsel below, that all matters in

dispute between Plaintiff W. Dennis Lord and Defendant SESAC, Inc., have been resolved and

that Plaintiff’s Complaint should be dismissed. Accordingly, this case is dismissed with prejudice.

       It is so ORDERED.




                                                 Waverly D. Crenshaw, Jr.
                                                 Chief United States District Judge




      Case 3:18-cv-00729 Document 22 Filed 01/25/19 Page 1 of 2 PageID #: 60
Approved for Entry:



s/Douglas B. Janney III
Douglas B. Janney III (BPR No. 19112)
Law Office of Douglas B. Janney III
2002 Richard Jones Road, Suite B-200
Nashville, Tennessee 37215
(615) 742-5900
doug@janneylaw.com

and

s/G. Scott Fiddler
G. Scott Fiddler (TX BN 06957750)*
scott@fiddlerlaw.com
FIDDLER & ASSOCIATES, P.C.
1004 Congress, 3rd Floor
Houston, Texas 77002
Tel: 713-228-0070
Fax: 713-228-0078

* Pro Hac Vice Admission

Attorneys for Plaintiff


s/Kenneth A. Weber
Kenneth A. Weber, BPR No. 015730
Jennifer Gingery Cook, BPR No. 020027
BAKER, DONELSON, BEARMAN,
CALDWELL & BERKOWITZ, P.C.
Baker Donelson Center
211 Commerce Street, Suite 800
Nashville, Tennessee 37201
Telephone: (615) 726-5640
Facsimile: (615) 744-5640
Email: kweber@bakerdonelson.com
Email: jcook@bakerdonelson.com

Attorneys for Defendant




      Case 3:18-cv-00729 Document 22 Filed 01/25/19 Page 2 of 2 PageID #: 61
